Exhibit 10.2


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated as of April 26, 2018 is made by and between TransDigm
Group Incorporated, a Delaware corporation (the “Company”), and Kevin Stein (the
“Executive”).
RECITALS:
WHEREAS, the Executive is a party to an Employment Agreement with the Company
dated as of December 14, 2016 (the “Prior Employment Agreement”); and
WHEREAS, the parties would like to continue the Executive’s employment with the
Company on the terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1. Certain Definitions.
(a) “Annual Base Salary” shall have the meaning set forth in Section 4(a).
(b) “Board” shall mean the Board of Directors of the Company.
(c) “Cause” shall mean either of the following: (i) the repeated failure by the
Executive, after written notice from the Board, substantially to perform his
material duties and responsibilities as an officer or employee or director of
the Company or any of its subsidiaries (other than any such failure resulting
from incapacity due to reasonably documented physical or mental illness), or
(ii) any willful misconduct by the Executive that has the effect of materially
injuring the business of the Company or any of its subsidiaries, including,
without limitation, the disclosure of material secret or confidential
information of the Company or any of its subsidiaries in violation of this
Agreement.
d) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as may be amended from time to time.
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
to a Section of the Code includes all rulings, regulations, notices,
announcements, decisions, orders and other pronouncements that are issued by the
United States Department of the Treasury, the Internal Revenue Service, or any
court of competent jurisdiction that are lawful and pertinent to the
interpretation, application or effectiveness of such Section.
(f) “Common Stock” shall mean the common stock of the Company, $0.01 par value
per share.
(g) “Company” shall have the meaning set forth in the preamble hereto.
(h) “Compensation Committee” shall mean the Compensation Committee of the Board
whose members shall be appointed by the Board from time to time.
(i) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by reason of his death, the date of his death, or (ii) if the
Executive’s employment is terminated pursuant to Sections 5(a)(ii) - (vi), the
date specified in the Notice of Termination.
(j) “Disability” shall mean the Executive’s absence from employment with the
Company due to: (i) his inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months; or (ii) such medically determinable
physical or mental impairment, which can be expected to result in death or can
be expected to last for a continuous period of not less than twelve months, and
for which the Executive is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering the
Company’s employees.
(k) “Effective Date” shall mean the date of this Agreement.
(l) “Equity Compensation Agreements” shall mean any written agreements between
the Company and the Executive pursuant to which the Executive holds or is
granted options to purchase Common Stock, including,





--------------------------------------------------------------------------------




without limitation, agreements evidencing options granted under any option plan
adopted or maintained by the Company for employees generally, and any management
deferred compensation or similar plans of the Company.


(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(n) “Executive” shall have the meaning set forth in the preamble hereto.
(o) “Good Reason” shall mean the occurrence of any of the following: (i) a
material diminution in the Executive’s title, duties or responsibilities
(including reporting responsibilities), without his prior written consent, (ii)
a reduction of the Executive’s aggregate cash compensation (including bonus
opportunities), benefits or perquisites, without his prior written consent,
(iii) the Company requires the Executive, without his prior written consent, to
be based at any office or location that requires a relocation greater than 30
miles from Cleveland, Ohio, (iv) the Company’s refusal to amend this Agreement
to extend the Term or any renewal term for at least an additional year or enter
into a new agreement with Executive on substantially similar terms as this
Agreement without providing, in either case, the Executive severance benefits
comparable to the severance benefits provided herein; or (v) any material breach
of this Agreement by the Company.
(p) “Monthly COBRA Coverage Continuation Rate” shall have the meaning set forth
in Section 6(a).
(q) “Notice of Termination” shall have the meaning set forth in Section 5(b).
(r) “Payment Period” shall have the meaning set forth in Section 6(b)(i).
(s) “Prior Employment Agreement” shall have the meaning set forth in the
Recitals.
(t) “Specified Employee” shall have the meaning set forth in Code Section 409A.
(u) “Term” shall have the meaning set forth in Section 2.
2. Employment. The Company shall employ the Executive, for the period set forth
in this Section 2, in the position(s) set forth in Section 3 and upon the other
terms and conditions herein provided. The term of employment under this
Agreement (the “Term”) shall be for the period beginning on the Effective Date
and ending on October 1, 2024 unless earlier terminated as provided in Section
5.
3. Position and Duties. During the Term, the Executive shall serve as Chief
Executive Officer of each of the Company and its subsidiary, TransDigm, Inc.
(“TransDigm”), with such responsibilities, duties and authority as may from time
to time be assigned to the Executive by the Board or the Executive Chairman
commensurate with such position, including but not limited to: (a) provide
overall leadership of the Company’s operations; (b) participate, in
collaboration with the Executive Chairman, in merger, acquisition, divestiture,
and similar activities; (c) develop the Company’s overall operating strategy
including overall organization structure, compensation strategy and methodology
and recommend to the Executive Chairman for approval any material changes
thereto or significant changes in products or markets served; (d) collaborate
with the Chief Financial Officer to develop, and recommend to the Executive
Chairman for approval, the annual business plan; (f) evaluate the performance of
Company executive officers, and, in conjunction with the Executive Chairman,
evaluate the performance of the Chief Financial Officer; (g) recommend
compensation for Company executive officers to the Board of Directors; (h)
develop and manage the officer succession planning process; (i) participate in
investor relations in collaboration with the Executive Chairman and Chief
Financial Officer; (j) such other activities as required to perform the Chief
Executive Officer duties that are not otherwise performed by the Executive
Chairman; and (k) other duties as mutually agreed by the Chief Executive Officer
and the Executive Chairman. The Executive shall report to the Executive
Chairman. During the Term, the Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company and
TransDigm; provided, that it shall not be considered a violation of the
foregoing for the Executive to (i) with the prior consent of the Board (which
consent shall not unreasonably be withheld), serve on corporate, industry, civic
or charitable boards or committees (provided, that without such prior consent of
the Board, the Executive shall, subject to the limitations set forth below, be
permitted to continue to serve as a member of the board of directors (or board
of trustees) or as a committee member, as the case may be, of Pitzer College,
Gilmour Academy and Cleveland State University Research Corporation, and (ii)
manage his personal investments, so long as none of such activities
significantly interferes with the Executive’s duties hereunder.






--------------------------------------------------------------------------------




4. Compensation and Related Matters.
(a) Annual Base Salary. During the Term (commencing as of the first month
following the date of this Agreement), the Executive shall receive a base salary
at a rate of $1,000,000 per annum, payable in accordance with the Company’s
normal payroll practices, which shall be reviewed by the Compensation Committee
annually and may be increased, but not decreased, upon such review (the “Annual
Base Salary”).
(b) Bonus. For each fiscal year during the Term, the Executive shall be eligible
to participate in the Company’s annual cash bonus plan in accordance with terms
and provisions which shall be consistent with the Company’s executive bonus
policy in effect as of the date hereof. The Executive’s target bonus for fiscal
year 2019 and thereafter will be 125% of his Annual Base Salary.
(c) Non-Qualified Deferred Compensation. During the Term, the Executive shall be
eligible to participate in any non-qualified deferred compensation plan or
program (if any) offered by the Company to its executives.
(d) Long Term Incentive Compensation. During the Term, the Executive shall be
entitled to participate in the Option Plan or any successor plan and,
concurrently with the execution of this Agreement, Executive will receive a
grant of options (“Signing Grant”). Executive will be entitled to receive an
annual award of options in the first three months of fiscal years 2020 through
2024 (“Annual Grant”) in accordance with the Company’s customary practices and
timing. The grant date value of each Annual Grant will be determined in a manner
consistent with that used to determine the Signing Grant.
(e) Benefits. During the Term, the Executive shall be entitled to participate in
the other employee benefit plans, programs and arrangements of the Company now
(or, to the extent determined by the Board or Compensation
Committee, hereafter) in effect which are applicable to the senior officers of
the Company generally, subject to and on a basis consistent with the terms,
conditions and overall administration thereof (including the right of the
Company to amend, modify or terminate such plans).
(f) Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, the Executive shall be reimbursed for all expenses properly incurred
by the Executive on the Company’s behalf in the performance of the Executive’s
duties hereunder.
(g) Vacation. The Executive shall be entitled to an amount of annual vacation
days, and to compensation in respect of earned but unused vacation days in
accordance with the Company’s vacation policy as in effect as of the Effective
Date. The Executive shall also be entitled to paid holidays in accordance with
the Company’s practices with respect to same as in effect as of the Effective
Date.
5. Termination.
(a) The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances and in accordance with subsection (b):
(i) Death. The Executive’s employment hereunder shall terminate upon his death.
(ii) Disability. If the Company determines in good faith that the Executive has
incurred a Disability, the Company may give the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that within such 30
day period the Executive shall not have returned to full-time performance of his
duties. The Executive shall continue to receive his Annual Base Salary until the
90th day following the date of the Notice of Termination.
(iii) Termination for Cause. The Company may terminate the Executive’s
employment hereunder for Cause.
(iv) Resignation for Good Reason. The Executive may terminate his employment
hereunder for Good Reason.
(v) Termination without Cause. The Company may terminate the Executive’s
employment hereunder without Cause.
(vi) Resignation without Good Reason. The Executive may resign his employment
hereunder without Good Reason.




--------------------------------------------------------------------------------




(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 5 (other than termination
pursuant to subsection (a)(i)) shall be communicated by a written notice from
the Board or the Executive to the other indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which, except in the case of Termination by reason of Disability
or Termination for Cause pursuant to Section 5(a)(ii) or 5(a)(iii),
respectively, shall be at least 90 days following the date of such notice (a
“Notice of Termination”). In the event of Termination for Cause pursuant to
Section 5(a)(iii), the Executive shall have the right, if the basis for such
Cause is curable, to cure the same within 30 days following the Notice of
Termination for Cause, and Cause shall not be deemed to exist if the Executive
cures the event giving rise to Cause within such 30-day period. In the event of
the Executive’s Resignation for Good Reason pursuant to Section 5(a)(iv), the
Company shall have the right, if the basis for such Good Reason is curable, to
cure the same within 30 days following the Notice of Termination for Good
Reason, and Good Reason shall not be deemed to exist if the Company cures the
event giving rise to Good Reason within such 30-day period. A Notice of
Resignation for Good Reason by the Executive must be delivered to the Company
within 60 days following the event giving rise to Good Reason and the Date of
Termination specified in such Notice must be within 30 days of the date such
Notice is delivered. The Executive shall continue to receive his Annual Base
Salary, annual bonus and all other compensation and perquisites referenced in
Section 4 through the Date of Termination.
6. Severance Payments.
(a) Termination for any Reason. In the event the Executive’s employment with the
Company is terminated for any reason, the Company shall pay the Executive (or
his beneficiary in the event of his death) any unpaid Annual Base Salary that
has accrued as of the Date of Termination, any unreimbursed expenses due to the
Executive in accordance with the Company’s expense reimbursement policy and an
amount equal to compensation for accrued but unused sick days and vacation days.
The Company shall permit the Executive to elect to continue health plan coverage
in accordance with the requirements of applicable law (e.g., COBRA coverage), at
the applicable monthly cost charged for such coverage (the “Monthly COBRA
Coverage Continuation Rate”). The Company may require the Executive to complete
and file any election forms that are generally required of other employees to
obtain COBRA coverage; and the Executive’s COBRA coverage may be terminable in
accordance with applicable law. The Executive shall also be entitled to accrued,
vested benefits under the Company’s benefit plans and programs as provided
therein. The Executive shall be entitled to the additional payments and benefits
described below only as set forth herein. Notwithstanding any provision to the
contrary in any outstanding option agreement or in any existing or future
equity-based incentive plan of the Company or any award agreement thereunder, if
Executive’s employment is terminated for Cause, any vested options shall
terminate if they are not exercised within the shorter of 30 days following the
Date of Termination for Cause (with the 30 day period tolled for any Company
mandated trading black-out period) or 10 years from the date the vested options
were granted.
(b) Termination without Cause, Resignation for Good Reason or Termination by
Reason of Death or Disability. Subject to Sections 6(c) and (d) and the
restrictions contained herein, in the event of the Executive’s Termination
without Cause (pursuant to Section 5(a)(v)), Resignation for Good Reason
(pursuant to Section 5(a)(iv)) or termination by reason of death or Disability
(pursuant to Section 5(a)(i) or (ii), respectively), the Company shall pay to
the Executive (or his beneficiary in the event of his death) an amount equal to
the “Severance Amount” described below. For purposes of this Agreement the
Severance Amount is equal to the sum of:
(i) 2 times his Annual Base Salary,
(ii) 2 times the greater of (A) the total of all bonuses paid (or payable) to
the Executive in respect of the fiscal year ending immediately prior to the Date
of Termination, excluding any bonuses that are extraordinary in nature (e.g., a
transaction related bonus) or (B) the target bonuses for the fiscal year in
which the Date of Termination falls, determined in accordance with the Company’s
bonus program or programs, if any, and
(iii) 18 times the difference of (A) the Monthly COBRA Continuation Coverage
Rate determined as of the Date of Termination for the Executive’s applicable
health plan coverage as in effect on such date, less (B) the monthly cost to
Executive that is being charged for such coverage as of the Date of Termination.




--------------------------------------------------------------------------------




The Severance Amount as so determined shall be payable to the Executive (or his
beneficiary) in substantially equal installments during the 24 month period
following the Date of Termination (the “Payment Period”) in accordance with the
Company’s regular payroll practices.
(c) Benefits Provided Upon Termination of Employment. If the Executive’s
termination or resignation does not constitute a “separation from service,” as
such term is defined under Code Section 409A, the Executive shall nevertheless
be entitled to receive all of the payments and benefits that the Executive is
entitled to receive under this Agreement on account of his termination of
employment. However, the payments and benefits that the Executive is entitled to
under this Agreement shall not be provided to the Executive until such time as
the Executive has incurred a “separation from services” within the meaning of
Code Section 409A.


(d) Payments on Account of Termination to a Specified Employee. Notwithstanding
the foregoing provisions of Sections 6(a) or 6(b), in the event that the
Executive is determined to be a Specified Employee at the time of his
termination of employment under this Agreement (or, if later, his “separation
from service” under Code Section 409A), to the extent that a payment,
reimbursement or benefit under Section 6(b) is considered to provide for a
“deferral of compensation” (as determined under Code Section 409A), then such
payment, reimbursement or benefit shall not be paid or provided until six months
after the Executive’s separation from service, or his death, whichever occurs
first. Any payments, reimbursements or benefits that are withheld under this
provision for the first six months shall be payable in a lump sum on the 181st
day after such termination of employment (or, if later, separation from
service). The restrictions in this Section 6(d) shall be interpreted and applied
solely to the minimum extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B). Accordingly, payments, benefits or reimbursements under
Section 6(B) or any other part of this Agreement may nevertheless be provided to
Executive within the six-month period following the date of Executive’s
termination of employment under this Agreement (or, if later, his “separation
from service” under Code Section 409A), to the extent that it would nevertheless
be permissible to do so under Code Section 409A because those payments,
reimbursements or benefits are (i) described in Treasury Regulations Section
1.409A-1(b)(9)(iii) (i.e., payments within the limitations therein that are
being made on account of an involuntary termination or termination for good
reason, within the meaning of the Treasury Regulations), or (ii) described in
Treasury Regulation Section 1.409A-1(b)(4) (i.e., payments which are treated as
short-term deferrals within the meaning of the Treasury Regulations), or (iii)
benefits described in Treasury Regulations Section 1.409A-1(b)(9)(v) (e.g.
health care benefits).
7. Competition; Nonsolicitation.
(a) During the Term and, following any termination of Executive’s employment,
for a period equal to 24 months from the date of such termination, the Executive
shall not, without the prior written consent of the Board, directly or
indirectly engage in, or have any interest in, or manage or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, security holder, consultant or
otherwise) that engages in any business (other than a business that constitutes
less than 5% of the relevant entity’s net revenue and a proportionate share of
its operating income) which competes with any business of the Company or any
entity owned by it anywhere in the world; provided, however, that the Executive
shall be permitted to acquire a stock interest in such a corporation provided
such stock is publicly traded and the stock so acquired does not represent more
than one percent of the outstanding shares of such corporation.
(b) During the Term and for a period of two years following any termination of
the Executive’s employment, the Executive shall not, directly or indirectly, on
his own behalf or on behalf of any other person or entity, whether as an owner,
employee, service provider or otherwise, solicit or induce any person who is or
was employed by, or providing consulting services to, the Company or any of its
subsidiaries during the twelve-month period prior to the date of such
termination, to terminate their employment or consulting relationship with the
Company or any such subsidiary.
(c) In the event the agreement in this Section 7 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be interpreted
to extend only over the maximum period of time for which it may be enforceable,
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.




--------------------------------------------------------------------------------




8. Nondisclosure of Proprietary Information.
(a) Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to subsection (c), the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company, including,
without limitation, information with respect to the Company’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, compensation paid to
employees or other terms of employment, except for such information which is or
becomes publicly available other than as a result of a breach by the Executive
of this Section 8, or deliver to any person, firm, corporation or other entity
any document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade secrets.
The parties hereby stipulate and agree that as between them the foregoing
matters are important, material and confidential proprietary information and
trade secrets and affect the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).
(b) Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes and/or
which contain proprietary information or trade secrets.
(c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel in resisting or otherwise responding to such process. Notwithstanding
the foregoing, this Agreement does not limit the Executive’s ability to
communicate with any securities regulatory agency or governmental agency or
otherwise participate in any investigation or proceeding that may be conducted
by any securities regulatory agency or governmental agency regarding possible
legal violations.
9. Injunctive Relief. It is recognized and acknowledged by the Executive that a
breach of the covenants contained in Sections 7 and 8 will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Accordingly, the Executive agrees that in the event
of a breach of any of the covenants contained in Sections 7 and 8, in addition
to any other remedy which may be available at law or in equity, the Company
shall be entitled to specific performance and injunctive relief.
10. Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.
11. Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.
12. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Ohio.
13. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
14. Notices. Any notice, request, claim, demand, document or other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, as follows:
(a) If to the Company, to:
TransDigm Group Incorporated
The Tower at Erieview
1301 E. 9th Street, Suite 3000
Cleveland, Ohio 44114




--------------------------------------------------------------------------------




Attention: W. Nicholas Howley, Executive Chairman
(b) If to the Executive, to him at the address set forth below under his
signature;
or at any other address as any party shall have specified by notice in writing
to the other party in accordance with this Section 14.
15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
16. Entire Agreement; Prior Employment Agreement. The terms of this Agreement,
together with the Equity Compensation Agreements are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement, including the Prior Employment Agreement. The parties
further intend that this Agreement, and the aforementioned contemporaneous
documents, shall constitute the complete and exclusive statement of its terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.
From and after the date hereof, this Agreement shall supersede the Prior
Employment Agreement, except for any rights or obligations which survive
pursuant to Section 10 thereof.
17. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and the
Executive Chairman. By an instrument in writing similarly executed, the
Executive or the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy or power
hereunder shall preclude any other or further exercise of any other right,
remedy or power provided herein or by law or in equity.
18. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.
19. Attorney’s Fees Relating to Executive Employment Agreement. The Company
agrees to reimburse the Executive for his reasonable attorney’s fees incurred in
connection with the negotiation of the Executive’s employment and the drafting
or revisions of this Agreement and any related stock option agreement. The
Company will reimburse the Executive in full within thirty (30) days of
receiving a copy of the Executive’s invoice for attorney’s fees.
20. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators in Cleveland, Ohio, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Section 7 or 8 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond; and provided further, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. Each of the parties hereto
shall bear its share of the fees and expenses of any arbitration hereunder.
21. Indemnification and Insurance; Legal Expenses. During the Term and so long
as the Executive has not breached any of his obligations set forth in Sections 7
and 8, the Company shall indemnify the Executive to the fullest extent permitted
by the laws of the State of Delaware, as in effect at the time of the subject
act or omission, and shall advance to the Executive reasonable attorneys’ fees
and expenses as such fees and expenses are incurred (subject to an undertaking
from the Executive to repay such advances if it shall be finally determined by a
judicial decision




--------------------------------------------------------------------------------




which is not subject to further appeal that the Executive was not entitled to
the reimbursement of such fees and expenses) and he shall be entitled to the
protection of any insurance policies the Company shall elect to maintain
generally for the benefit of its directors and officers (“Directors and Officers
Insurance”) against all costs, charges and expenses incurred or sustained by him
in connection with any action, suit or proceeding to which he may be made a
party by reason of his being or having been a director, officer or employee of
the Company or any of its subsidiaries or his serving or having served any other
enterprise as a director, officer or employee at the request of the Company
(other than any dispute, claim or controversy arising under or relating to this
Agreement). The




--------------------------------------------------------------------------------






Company covenants to maintain during the Term for the benefit of the Executive
(in his capacity as an officer and director of the Company or any of its
subsidiaries) Directors and Officers Insurance providing customary benefits to
the Executive.


IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Employment Agreement on the date and year first above written.
 
 




TRANSDIGM GROUP INCORPORATED
 
 
By:
 
/s/ W. Nicholas Howley
Name:
 
W. Nicholas Howley
Title:
 
Executive Chairman
 
EXECUTIVE
 
/s/ Kevin Stein
Kevin Stein





